DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/437,237 filed on 06/11/2019.

3.	Claims 1-12 are pending.  

	Claims 1 and 7 are independent claims.  

Claim Interpretation
4.	It is noted that claim 1 recites intended use language.

Claim 1.  “which when executed by the processor…”
Appropriate corrections are required.
Allowable Subject Matter

5.	Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 5, and 11, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, one of "determine whether the electronic device is in a networked state when data is transferred to the storage device of the electronic device; record the location information of the electronic device, the screenshot when the data is transferred, and the system log of the electronic device when the electronic device is in the networked state; and record the screenshot when the data is transferred and the system log of the electronic device when the electronic device is not in the networked state”. 
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deulgaonkar et al.,  US 2017/0034258 (hereinafter Deulgaonkar) in view of Dharmarajan et al.,  US 2013/0067538 (hereinafter Dharmarajan) in view of Geun, KR 20110109407.
In regards to claim 1, Deulgaonkar teaches:
A data protection device communicatively coupled to a plurality of electronic devices, the data protection device comprising: a processor; and a memory configured to store a plurality of instructions, which when executed by the processor, cause the processor to: (p. 2, [0019], see the plurality of client computing devices 12(1)-12(n) communicates with the API server computing device 14 for requesting access to data or files in the plurality of storage devices 16(1)-16(n) or to manage the plurality of storage devices 16(1)-16(n)). 
load a data protection system in the data protection device (p. 2, [0019], see the plurality of client computing devices 12(1)-12(n) may run interface application(s) … monitor the plurality of storage devices 16(1)-16(n)).
install an application programming interface of the data protection system in the plurality of electronic devices (p. 2, [0019], see the plurality of client computing 
control the application programming interface running in each of the electronic devices to monitor a storage device of the electronic device to determine whether data is transferred to the storage device (p. 2, [0019], see the plurality of client computing devices 12(1)-12(n) may run interface application(s) that may provide an interface to make requests to access, modify or monitor the plurality of storage devices 16(1)-16(n)). 
Deulgaonkar doesn’t explicitly teach:
control the application programming interface to run in the background of the plurality of electronic devices.
However, Dharmarajan teaches such use: (p. 5, [0053], see the security information and event log generation components 414, 416 may be implemented, for example, by agent software or the like, that may be installed on the end systems 410, 412 and which runs, for example, as a background or daemon process on the end systems 410, 412 so as to monitor accesses to the system resources 402, 404 of the end systems 410, 412. Alternatively, these components 414, 416 may be implemented as hardware devices, such as specialized processors, or other hardware elements, that perform the functions of monitoring system resource access and utilization by user accounts and generation of security information and event logs which are then transmitted to the identity and access management system 430). 
Deulgaonkar and Dharmarajan are analogous art because they are from the same field of endeavor, data access.

Deulgaonkar and Dharmarajan, in particular Deulgaonkar doesn’t explicitly teach:
output a prompt message when data is transferred to the storage device of one of the electronic devices.
However, Geun teaches such use: (p. 6, para. 12, see also recording data storage unit 192 is such that the transferred data is stored from the automatic teller machine (10) is provided, connected with the device management control unit 191 to display the transmitted data from the automatic teller machine (10) a device management screen display (193) will be provided). 
Deulgaonkar, Dharmarajan and Geun are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, Dharmarajan and Geun before him or her, to modify the system of Deulgaonkar and Dharmarajan, in particular Deulgaonkar to include the teachings of Geun, as a system for functional exposure control, and accordingly it would enhance the system of 

In regards to claim 3, Deulgaonkar and Dharmarajan, in particular Deulgaonkar doesn’t explicitly teach:
record related information of a data transfer when data is transferred to the storage device of the electronic device; and the prompt message comprises the related information.
However, Geun teaches such use: (p. 6, para. 12, see also recording data storage unit 192 is such that the transferred data is stored from the automatic teller machine (10) is provided, connected with the device management control unit 191 to display the transmitted data from the automatic teller machine (10) a device management screen display (193) will be provided). 
Deulgaonkar, Dharmarajan and Geun are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, Dharmarajan and Geun before him or her, to modify the system of Deulgaonkar and Dharmarajan, in particular Deulgaonkar to include the teachings of Geun, as a system for functional exposure control, and accordingly it would enhance the system of Deulgaonkar, which is focused on   centralize API data management, because that 

In regards to claim 7, Deulgaonkar teaches:
A data protection method implemented in a data protection device communicatively coupled to a plurality of electronic devices, the data protection method comprising: (p. 2, [0019], see The plurality of client computing devices 12(1)-12(n) communicates with the API server computing device 14 for requesting access to data or files in the plurality of storage devices 16(1)-16(n) or to manage the plurality of storage devices 16(1)-16(n)). 
loading a data protection system in the data protection device (p. 2, [0019], see the plurality of client computing devices 12(1)-12(n) may run interface application(s) … monitor the plurality of storage devices 16(1)-16(n)).
installing an application programming interface of the data protection system in the plurality of electronic devices(p. 2, [0019], see the plurality of client computing devices 12(1)-12(n) may run interface application(s) that may provide an interface to … monitor the plurality of storage devices 16(1)-16(n)). 
controlling the application programming interface running in each of the electronic devices to monitor a storage device of the electronic device to determine whether data is transferred to the storage device (p. 2, [0019], see the plurality of client computing devices 12(1)-12(n) may run interface application(s) that may provide an interface to make requests to access, modify or monitor the plurality of storage devices 16(1)-16(n)). 

controlling the application programming interface to run in the background of the plurality of electronic devices.
However, Dharmarajan teaches such use: (p. 5, [0053], see the security information and event log generation components 414, 416 may be implemented, for example, by agent software or the like, that may be installed on the end systems 410, 412 and which runs, for example, as a background or daemon process on the end systems 410, 412 so as to monitor accesses to the system resources 402, 404 of the end systems 410, 412. Alternatively, these components 414, 416 may be implemented as hardware devices, such as specialized processors, or other hardware elements, that perform the functions of monitoring system resource access and utilization by user accounts and generation of security information and event logs which are then transmitted to the identity and access management system 430). 
Deulgaonkar and Dharmarajan are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar and Dharmarajan before him or her, to modify the system of Deulgaonkar to include the teachings of Dharmarajan, as a system for  context aware data recertificaiton,  and accordingly it would enhance the system of Deulgaonkar, which is focused on centralize API data management, because that would provide Deulgaonkar with the ability to operate API in the backgraound, as suggested by Dharmarajan (p. 5, [0053], p. 9, [0086]).     

outputting a prompt message when data has been transferred to the storage of one of the electronic devices.
However, Geun teaches such use: (p. 6, para. 12, see also recording data storage unit 192 is such that the transferred data is stored from the automatic teller machine (10) is provided, connected with the device management control unit 191 to display the transmitted data from the automatic teller machine (10) a device management screen display (193) will be provided). 
Deulgaonkar, Dharmarajan and Geun are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, Dharmarajan and Geun before him or her, to modify the system of Deulgaonkar and Dharmarajan, in particular Deulgaonkar to include the teachings of Geun, as a system for functional exposure control, and accordingly it would enhance the system of Deulgaonkar, which is focused on   centralize API data management, because that would provide Deulgaonkar with the ability to record and deliver a message, as suggested by Geun (p. 6, para. 12, p. 2, para. 9).     

9.	Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deulgaonkar in view of Dharmarajan in view of Geun in view of Piry et al.,  GB 2515139A (hereinafter Piry). 
In regards to claims 1 and 7 the rejections above are incorporated respectively.
claim 2, Deulgaonkar teaches:
determine whether the data protection system is detected in the data protection device (p. 2, [0019], see the plurality of client computing devices 12(1)-12(n) may run interface application(s) … monitor the plurality of storage devices 16(1)-16(n)).
Deulgaonkar, Dharmarajan and Geun, in particular Deulgaonkar doesn’t explicitly teach:
install the application programming interface in each of the plurality of electronic devices when the data protection system is detected in the data protection device.
However, Piry teaches such use: (p. 12, lines 9-15, see each data processing apparatus 10, 20 also comprises an exclusive use monitor 14, 24. This exclusive use monitor 14, 24 is specifically provided to support the execution of load-exclusive and store-exclusive instructions by the processor unit, The exclusive use monitor is activated by the execution of a load-exclusive operation, and begins monitoring the memory location specified in the load-exclusive operation, in particular monitoring if the data value at that memory location is subsequently modified or not).
Deulgaonkar, Dharmarajan, Geun and Piry are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, Dharmarajan, Geun and Piry before him or her, to modify the system of Deulgaonkar, Dharmarajan and Geun, in particular Deulgaonkar to include the teachings of Piry, as a data processing apparatus for performing operations, and accordingly it would enhance nd para.).     

In regards to claim 8, Deulgaonkar teaches:
determining whether the data protection system is detected in the data protection device (p. 2, [0019], see the plurality of client computing devices 12(1)-12(n) may run interface application(s) … monitor the plurality of storage devices 16(1)-16(n)).
Deulgaonkar, Dharmarajan and Geun, in particular Deulgaonkar doesn’t explicitly teach:
installing the application programming interface in each of the plurality of electronic devices when the data protection system is detected in the data protection device.
However, Piry teaches such use: (p. 12, lines 9-15, see each data processing apparatus 10, 20 also comprises an exclusive use monitor 14, 24. This exclusive use monitor 14, 24 is specifically provided to support the execution of load-exclusive and store-exclusive instructions by the processor unit, The exclusive use monitor is activated by the execution of a load-exclusive operation, and begins monitoring the memory location specified in the load-exclusive operation, in particular monitoring if the data value at that memory location is subsequently modified or not).
Deulgaonkar, Dharmarajan, Geun and Piry are analogous art because they are from the same field of endeavor, data access.
nd para.).     

In regards to claim 9, Deulgaonkar and Dharmarajan, in particular Deulgaonkar doesn’t explicitly teach:
recording related information of a data transfer when data is transferred to the storage device of the electronic device, and the prompt message comprising the related information.
However, Geun teaches such use: (p. 6, para. 12, see also recording data storage unit 192 is such that the transferred data is stored from the automatic teller machine (10) is provided, connected with the device management control unit 191 to display the transmitted data from the automatic teller machine (10) a device management screen display (193) will be provided). 
Deulgaonkar, Dharmarajan and Geun are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, .     

10.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deulgaonkar in view of Dharmarajan in view of Geun in view of Piry in view of Chauhan et al., U.S. Patent No. 9,363,149 (hereinafter Chauhan).
In regards to claims 1, 3, 7, 8 and 9 the rejections above are incorporated accordingly.
In regards to claim 4, Deulgaonkar, Dharmarajan, Geun and Piry in particular Deulgaonkar doesn’t explicitly teach:
the related information comprises location information of the electronic device, a screenshot at a time of the data transfer, and a system log of the electronic device.
However, Chauhan teaches such use: (Abstract, see a network security application further provides functionality to monitor and log user interactions with the network security application, where particular logged user interactions may also be added to one or more investigation timelines) and (column 38, lines 56-61, see  a user may desire to record a note or screenshot related to one or more temporally proximate events on the timeline, or associate a previously created note or screenshot (e.g., using the notes or 
Deulgaonkar, Dharmarajan, Geun, Piry and Chauhan are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, Dharmarajan, Geun, Piry and Chauhan before him or her, to modify the system of Deulgaonkar, Dharmarajan, Geun and Piry, in particular Deulgaonkar to include the teachings of Chauhan, as a system for network security investigations, and accordingly it would enhance the system of Deulgaonkar, which is focused on   centralize API data management, because that would provide Deulgaonkar with the ability to record information, as suggested by Chauhan (column 38, lines 56-61, column 57, lines 29-61).     

In regards to claim 10, Deulgaonkar, Dharmarajan, Geun and Piry in particular Deulgaonkar doesn’t explicitly teach:
the related information comprises location information of the electronic device, a screenshot at a time of the data transfer, and a system log of the electronic device.
However, Chauhan teaches such use: (Abstract, see a network security application further provides functionality to monitor and log user interactions with the network security application, where particular logged user interactions may also be added to one or more investigation timelines) and (column 38, lines 56-61, see  a user may desire to 
 Deulgaonkar, Dharmarajan, Geun, Piry and Chauhan are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, Dharmarajan, Geun, Piry and Chauhan before him or her, to modify the system of Deulgaonkar, Dharmarajan, Geun and Piry, in particular Deulgaonkar to include the teachings of Chauhan, as a system for network security investigations, and accordingly it would enhance the system of Deulgaonkar, which is focused on   centralize API data management, because that would provide Deulgaonkar with the ability to record information, as suggested by Chauhan (column 38, lines 56-61, column 57, lines 29-61).     

11.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deulgaonkar in view of Dharmarajan in view of Geun in view of Piry in view of Chauhan in view of Nie, CN201374743.
In regards to claims 1, 3, 4 and 7-10, the rejections above are incorporated accordingly.
In regards to claim 6
determine, when data has been transferred to the storage device of the electronic device, whether the electronic device is equipped with a camera; control the camera to capture an image if the electronic device is equipped with a camera; transmit the captured image to the data protection device; and store the captured image to the memory.
However, Nie teaches such use: (p. 2, 10th para., see comprising the number storing upper the SIM card upper pointed position of communication terminal specific data is transferred or said emergency key is triggered for starting up the camera function and transmitting the acquired image to the communication terminal, connect upper in the baseband unit of the mobile terminal for the adapted to children image pickup module). 
Deulgaonkar, Dharmarajan, Geun, Piry, Chauhan and Nie are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, Dharmarajan, Geun, Piry, Chauhan and Nie before him or her, to modify the system of Deulgaonkar, Dharmarajan, Geun, Piry and Chauhan, in particular Deulgaonkar to include the teachings of Nie, as a system for a mobile terminal, and accordingly it would enhance the system of Deulgaonkar, which is focused on centralize API data management, because that would provide Deulgaonkar with the ability to capture a data access activated picture, as suggested by Nie (p. 2, 10th para., p. 3, 1st para.,).     

In regards to claim 12
determining, when data is transferred to the storage device of the electronic device, whether the electronic device is equipped with a camera; controlling the camera to capture an image if the electronic device is equipped with a camera; transmitting the captured image to the data protection device; and storing the captured image to the memory. 
However, Nie teaches such use: (p. 2, 10th para., see comprising the number storing upper the SIM card upper pointed position of communication terminal specific data is transferred or said emergency key is triggered for starting up the camera function and transmitting the acquired image to the communication terminal, connect upper in the baseband unit of the mobile terminal for the adapted to children image pickup module).
Deulgaonkar, Dharmarajan, Geun, Piry, Chauhan and Nie are analogous art because they are from the same field of endeavor, data access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Deulgaonkar, Dharmarajan, Geun, Piry, Chauhan and Nie before him or her, to modify the system of Deulgaonkar, Dharmarajan, Geun, Piry and Chauhan, in particular Deulgaonkar to include the teachings of Nie, as a system for a mobile terminal, and accordingly it would enhance the system of Deulgaonkar, which is focused on centralize API data management, because that would provide Deulgaonkar with the ability to capture a data access activated picture, as suggested by Nie (p. 2, 10th para., p. 3, 1st para.,).     
Conclusion


US Patent Application Publications

D'Souze, 	7778976 	Surrogate for data management,

Netapp, 	9430321  	 Reconstructing data across storage devices

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193